DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/693,027 filed 11/22/2019 and Response to Election/Restriction filed 12/28/2020.
Claims 1-7, 15-20, 28-34 remain pending in them Application. Claims 21-27 have been cancelled from the Application. Claims 28-34 have been added to the Application.
4.	Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to newly added limitations ”after the netlist is re-netlisted, adjusting contents of the netlist of the IC” it is not clear what relationship between “updated netlist” and “after the netlist is re-netlisted”

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1-3, 5-7, 15-17, 20, 28-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rigg et al. (US Patent 5,802,349 ).
With respect to claim 1 Rigg et al. teaches A method, comprising: 
adjusting, by a processor first parameters associated with parameterized cells in a netlist of an integrated circuit (IC) to generate second parameters associated with the parameterized cells in the netlist of the IC (using computer-implemented method of cell optimization process provide/adjust multiple/first/second set of initial parameter values 25 of the cell 22 of the parameterized netlist 24  (col. 4, ll.27-28, ll.42-44, ll.51-53, ll.59-61; Fig. 2)); 
updating, by the processor, the parameterized cells according to the second parameters (using computer-implemented method of cell optimization process generate and divide stimulus file to be simulated to generate multiple files for the cell 22, wherein second file of multiple files comprises updated cell 22 with second set of initial parameter values 25  (col. 4, ll.32-38, ll.42-44)); 
updating, by the processor, the netlist of the IC according to the parametrized cells being updated (using computer-implemented method of cell optimization process send multiple/second file with updated netlist 24 comprising variety/second set of  initial parameter values 25 for the cell 22 to multiple workstation 28 (col. 4, ll.42-46, ll.56-58; Fig. 2)); and 
performing a simulation according to the netlist of the IC (performing simulation 30 of updated netlist 24 of the integrated circuit on one of multiple workstation  (col. 4, ll.42-44, ll.52-58; Fig. 2)). 
With respect to claim 15 (as best understood) Rigg et al. teaches A non-transitory computer readable medium, comprising computer executable instructions for carrying out a method (running stored in a memory program/executable instructions on a computer workstation (col. 4, ll.23-25, ll.35-38)), the method comprising:
adjusting first parameters associated with parameterized cells in a netlist of an integrated circuit (IC) to generate second parameters associated with the parameterized cells in the netlist of the IC (provide/adjust multiple/first/second set of initial parameter values 25 of the cell 22 of the parameterized netlist 24  (col. 4, ll.27-28, ll.42-44, ll.51-53, ll.59-61; Fig. 2)); 
updating the netlist of the IC according to the second parameters (send multiple/second file with updated netlist 24 comprising variety/second set of  initial parameter values 25 for the cell 22 to multiple workstation 28 (col. 4, ll.42-46, ll.56-58; Fig. 2)), wherein the updating the netlist of the IC comprises: 
(generating updated netlist 24 comprising variety/second set of  initial parameter values 25 for the cell 22 and sending it to multiple workstation 28 (col. 4, ll.42-46, ll.56-58; Fig. 2)); and 
performing a simulation according to the netlist of the IC (performing simulation 30 of updated netlist 24 of the integrated circuit on one of multiple workstations  (col. 4, ll.42-44, ll.52-58; Fig. 2)).
With respect to claim 28 Rigg et al. teaches A method, comprising: 
before performing a simulation according to a netlist of an integrated circuit(IC), adjusting, by a processor, first parameters, being initial parameters, to generate second parameters associated with parameterized cells in the netlist of the IC (provide/adjust multiple/first/second set of initial parameter values 25 of the cell 22 of the parameterized netlist 24 of an integrated circuit, wherein it was implemented before sending the parameterized netlist 24 to the multiple workstations for simulation (col. 4, ll.27-28, ll.42-44, ll.51-53, ll.59-61; Fig. 2)); 
updating, by the processor, the netlist of the IC according to the second parameters using computer-implemented method of cell optimization process send multiple/second file with updated netlist 24 comprising variety/second set of  initial parameter values 25 for the cell 22 to multiple workstation 28 (col. 4, ll.42-46, ll.56-58; Fig. 2)); and 
performing, by the processor, a simulation according to the netlist (performing simulation 30 of updated netlist 24 of the integrated circuit on one of multiple workstation  (col. 4, ll.42-44, ll.52-58; Fig. 2)).
	With respect to claims 2-3, 5-7, 16-17, 20, 29-34 Rigg et al. teaches:
(col. 4, ll.51-53, ll.27-28). 
Claims 3, 17, 30: wherein updating the netlist of the IC comprises: updating parameters of a circuit in the netlist of the IC (col. 4, ll.46-48, ll.59-61). 
Claims 5, 20: wherein updating the netlist of the IC comprises: comparing a performance of the netlist of the IC with a predetermined performance (col. 3, ll.11-14, ll.47-49); and if the performance of the netlist of the IC is higher than the predetermined performance, updating the netlist of the IC (col. 5, ll. 15-17, ll.25-28). 
Claim 6: wherein performing the simulation according to the netlist of the IC comprises: performing the simulation according to the netlist of the IC whose performance is higher than the predetermined performance (col. 5, ll.25-28, ll.53-55). 
Claim 7: further comprising: generating a layout based on the simulation (col. 1, l.67; col. 2, ll.1-3); and based on the layout, fabricating at least one component in a semiconductor device (col. 2, ll.48-49). 
Claim 29: wherein updating the netlist of the IC comprises: updating at least one element of a circuit in the netlist of the IC (col. 4, ll.27-28, ll.59-62).
Claim 31: wherein updating the netlist of the IC comprises: comparing a performance of the netlist of the IC with a predetermined performance; and when the performance of the netlist of the IC is higher than the predetermined performance, updating the netlist of the IC (col. 5, ll.15-24).  
Claim 32: wherein performing the simulation according to the netlist of the IC comprises: 6performing the simulation according to the netlist of the IC whose performance is higher than the predetermined performance (col. 5, ll.25-34).  
(col. 4, ll.59-67).  
Claim 34: wherein updating the netlist of the IC comprises: sweeping a circuit structure in the netlist of the IC (col. 5, ll.1-12); comparing a performance of the netlist of the IC with a predetermined performance (col. 5, ll.25-34); and when the performance of the netlist of the IC is higher than the predetermined performance, updating the netlist of the IC (col. 5, ll.35-44).

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 4, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigg et al. as applied to claims 1, 15 above, and further in view of DeHond et al. (US Patent Application Publication 20170161425 ).

Claim 4: further comprising: obtaining a layout dependence effect according to the netlist of the IC which is adjusted (paragraph [0052]); wherein the parameterized cells are further updated according to the layout dependency effect (paragraphs [0052], [0058]). 
Claim 18: further comprising: obtaining a layout dependence effect according to the netlist of the IC which is adjusted (paragraph [0052]).
	Claim 19: wherein updating the netlist of the IC according to the second parameters comprises: updating the netlist of the IC according to the second parameters and the layout dependence effect (paragraphs [0052], [0058]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used DeHond et al. to teach specific subject matter Rigg et al. does not teach, because it provides a system and method that extends the above concepts to accurately account for layout-induced changes in semiconductor devices (paragraph [0006]).
Remarks

13.	In remarks Applicant argues in substance:
i) Rigg does not teach that the optimization process adjusts or updates the cell 22 after obtaining it from the cell library 21 and before the simulation 30 is made. Without the teaching of updating the cell 22, Rigg certainly fails to teach that the cell 22 is updated according to some parameters. Accordingly, Rigg fails to disclose the limitations of "updating, by the processor, the parameterized cells according to the second parameters; 
ii) Rigg does not teach that contents of the parameterized netlist 24 are adjusted after being re-netlisted before the simulation 30 is made. Accordingly, the Rigg fails to disclose the limitations of "updating the netlist of the IC according to the second parameters, wherein the updating the netlist of the IC comprises: after the netlist is re- netlisted, adjusting contents of the netlist of the IC" as explicitly recited in claim 15.
14.	Examiner respectfully disagrees for the following reasons:
With respect to i) Rigg et al. discloses provide/adjust multiple/first/second set of initial parameter values 25 of the cell 22 of the parameterized netlist 24 , wherein it was implemented before sending the parameterized netlist 24 to the multiple workstations for simulation (col. 4, ll.27-28, ll.42-44, ll.51-53, ll.59-61; Fig. 2)
With respect to ii) and best understanding of newly added limitation to claim 15 Rigg et al. discloses generating updated netlist 24 comprising variety/second set of  initial parameter values 25 for the cell 22 and sending it to multiple workstation 28 for further simulation (col. 4, ll.42-46, ll.56-58; Fig. 2).
Based on these disclosures of Rigg et al. and  DeHond et al. Examiner believes that Brink et al. itself and in combination with DeHond et al. reads claims 1-7, 15-20, 28-34 and with better mapping Prior art citations maintains rejections under 35 USC § 102 and 35 USC § 103 above.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HR
05/04/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851